SANDERLIN, Judge.
In this dissolution action, the trial court awarded the wife attorneys’ fees for both her trial counsel and an expert counsel who rendered an opinion on the tax consequences of the property settlement. On appeal, the husband contends these awards were excessive and an abuse of discretion.
The record contains competent substantial evidence to support both awards of attorneys’ fees. Further, the use of an expert counsel was appropriate in this case. Although the trial court made specific findings on the award of trial counsel’s fees *1215with respect to the hourly rate, the number of hours reasonably spent, and the appropriateness of the reduction or enhancement factors, as required by Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985), it failed to do so for the expert’s fees.
Accordingly, we reverse the award of the expert counsel's fees and remand for a new hearing on this issue, wherein the trial court must set forth its findings as required by Rowe. See Boyle v. Boyle, 485 So.2d 879 (Fla. 2d DCA 1986).
CAMPBELL, A.C.J., and SCHOON-OVER, J., concur.